Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1633
Centers for Medicare & Medicaid
Services.

In the Case of: )

)

Shawn Manor Nursing Home )
(CCN: 37-5194), ) Date: August 6, 2007

)

Petitioner, )

)
-V.- ) Docket No. C-07-345

)

)

)

)

DECISION DISMISSING
REQUEST FOR HEARING

In this case, the Centers for Medicare & Medicaid Services (CMS) filed a motion to
dismiss the hearing request of Petitioner Shawn Manor Nursing Home on the grounds that
all remedies have been rescinded, and thus, Petitioner has no right to a hearing. CMS
indicated that Petitioner has no objection to its motion. I therefore grant CMS’s motion to
dismiss pursuant to 42 C.F.R. § 498.70(b).

I. Background

Petitioner is a skilled nursing facility located in Ponca City, Oklahoma, certified to
participate in the Medicare and Medicaid programs as a provider of services. In a notice
letter dated April 11, 2007, CMS advised Petitioner that a December 1, 2006 survey
conducted by the state survey agency found that Petitioner was not in substantial
compliance with federal regulations. CMS Ex. 1. The letter also informed Petitioner that
another survey conducted on January 31, 2007, found that Petitioner had failed to achieve
substantial compliance. CMS’s letter advised Petitioner further that the state survey
agency had since notified CMS that, as of the February 21, 2007 survey, Petitioner had
achieved substantial compliance, and therefore, the termination and denial of payment for
2

new admissions were rescinded. However, CMS imposed a per-day civil money penalty
(CMP) against Petitioner in the amount of $32,200.00. Jd. By another notice letter dated
June 7, 2007, CMS advised Petitioner that the CMP was rescinded. CMS Ex. 2.'

Petitioner filed its request for a hearing on March 28, 2007.

On June 28, 2007, CMS filed its motion to dismiss, accompanied by two exhibits (CMS
Exs. | and 2). As stated above, CMS indicated that Petitioner has no objection to its
motion. I have admitted CMS Exs. | and 2 into the record.

II. Discussion

The hearing rights of a long-term care facility are established by federal regulations at 42
C.F.R. Part 498. A provider dissatisfied with CMS’s initial determinations is entitled to
further review, but administrative actions that are not initial determinations are not
subject to appeal. 42 C.F.R. § 498.3(d). The regulations specify which actions are
“initial determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R. § 488.406
is an initial determination for which a facility may request an administrative law judge
(ALJ) hearing. 42 C.F.R. § 498.3(b)(13). No right to a hearing exists pursuant to 42
C.F.R. § 498.3(b)(13), unless CMS actually imposes one of the specified remedies.
Schowalter Villa, DAB No. 1688 (1999). Where CMS rescinds its remedy determination,
Petitioner no longer has a right to a hearing. Fountain Lake Health & Rehabilitation,
Inc., DAB No. 1985 (2005) and cases cited therein.

The June 7, 2007 notice letter from CMS to Petitioner clearly states that the CMP is
rescinded, and also reiterates that the other remedies mentioned in its previous letter,
termination and denial of payment for new admissions, were rescinded.

' In its motion, on page one, CMS states that its “April 11, 1007” notice letter
advised Petitioner that CMS intended to impose certain remedies based on a “December
4, 2007 survey” of Petitioner’s facility. CMS is apparently referring to its notice letter
dated April 11, 2007, and the survey conducted on December 1, 2006. Also, on page two
of its motion, CMS states that no remedies were imposed for the deficiencies found
during the “December 4, 2006 and January 31, 2006 (revisit) surveys.” CMS is
apparently referring to the surveys that were conducted on December 1, 2006 and January
31, 2007.
Ill. Conclusion

CMS has rescinded all remedy determinations, and consequently, Petitioner no longer has
a right to an ALJ hearing. An ALJ may dismiss a hearing request where a party has no
right to a hearing. 42 C.F.R. § 498.70(b). I therefore grant CMS’s motion to dismiss and
order that this case be dismissed.

/s/
Alfonso J. Montano
Administrative Law Judge

